Citation Nr: 1032882	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether the severance of service connection for PTSD 
effective March 1, 2008, was proper.

2.  Entitlement to a rating in excess of 30 percent for PTSD from 
December 2, 2005, to March 1, 2008.

3.  Entitlement to a rating in excess of 30 percent for PTSD from 
December 2, 2005, to March 1, 2008.

4.  Whether the reduction of the disability evaluation for the 
Veteran's diabetic nephropathy from 30 to 0 percent, effective 
March 1, 2008, was proper.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1967, 
including service in the Republic of Vietnam from January 22, 
1966, to February 2, 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2007 from the Winston-Salem 
North Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which severed service connection for PTSD, reduced 
a rating for diabetic nephropathy from 30 percent disabling to 
noncompensable and denied entitlement to TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher rating for PTSD, since 
March 1, 2008, and to a TDIU, are addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Additional evidence submitted after the RO's most recent 
adjudications in January 2008 and December 2008 is evidence that 
pertains to his request to advance this appeal on the Board's 
docket, and do not pertain to the matters on appeal.  Thus there 
is no need to obtain an AOJ waiver of this evidence.  


FINDINGS OF FACT

1.  The evidence does not show that the grant of service 
connection for PTSD was clearly and unmistakably erroneous.

2.  For the period of December 2, 2005, to March 1, 2008, the 
Veteran's service-connected PTSD results in occupational and 
social impairment with reduced reliability and productivity, due 
to symptoms such as: nightmares a few times a week, 
hallucinations, panic attacks fluctuating from twice a month to 
6-7 times a month, irritability and anger, hypervigilance, 
startle response and intrusive thoughts, but with symptoms shown 
to be moderately impairing, and not with deficiencies in most 
areas.

3.  The RO's December 2007 rating decision, which reduced the 
Veteran's rating for diabetic nephropathy from 30 percent to no 
percent, effective on March 1, 2008, did not consider required 
regulatory provisions and denied the Veteran due process.

4.  The service-connected diabetic nephropathy is not shown to 
have undergone material improvement under the ordinary conditions 
of life to justify the reduction of the 30 percent rating on 
March 1, 2008.


CONCLUSIONS OF LAW

The criteria to sever service connection for the Veteran's PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 
C.F.R. §§ 3.105(d), 3.303, 3.304(d) (2009).

2.  The criteria for an initial rating of 50 percent for PTSD are 
met from December 2, 2005, to March 1, 2008.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2009).

3.  The reduction of the rating for the service-connected 
diabetic nephropathy from 30 to 0 percent was not proper and is 
void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.7, 4.115b including Diagnostic Code 7541 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  In reference to the issues of 
restoration of service connection for PTSD and restoration of a 
30 percent rating for diabetic nephropathy decided through this 
document, the Board is granting in full the benefit sought on 
appeal.  Even assuming that error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  The remainder of 
this discussion will address the issue of entitlement to an 
increased rating for PTSD from initial entitlement, from December 
2, 2005, to March 1, 2008.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed his service connection claim in December 2, 
2005.  He was notified of the provisions of the VCAA in a January 
2006 pre-rating letter that described the evidence necessary to 
substantiate a claim for service connection, the VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and provided 
other pertinent information regarding VCAA.  The United States 
Court of Appeals for Veterans Claims (Court) has held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required and any defect in the 
notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007); Dingess, 19 Vet. App. at 491.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims file.  VA and 
private medical records were obtained.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The VA examination in September 2006 
addressing the nature and severity of his PTSD included 
examination of the Veteran and claims file review.  The 
examination of record, along with the treatment records, are 
fully adequate for the purposes of determining the extent of the 
Veteran's disabilities in light of the applicable diagnostic 
criteria and time period.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  There is no additional 
notice that should be provided, nor is there any indication that 
there is additional existing evidence to obtain or development 
required to create any additional evidence to be considered in 
connection with the issue decided in this decision.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the claimant or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter being decided, 
at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Improper Severance Claim

The Veteran asserts that the RO's severance of service connection 
for PTSD was improper.

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government), and 
only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Severance of service 
connection based on any standard less than that set forth in 38 
C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 
170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  

In Stallworth, the United States Court of Appeals for Veterans 
Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates 
consideration of evidence that post-dates the award of service 
connection and that VA is not limited to the law and the record 
that existed at the time of the original decision.  Id. at 488; 
see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In 
fact, the Court noted that the regulation specifically allows a 
change in medical diagnosis to serve as a basis for severance.  
Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 
Vet. App. 340, 343 (1997), reiterated, "If the Court were to 
conclude that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and record as 
it existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current evidence established that 
service connection is clearly erroneous."  Id.  (Emphasis in 
original).

The Court has stated that clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would be manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To 
warrant revision of a decision on the ground of clear and 
unmistakable error in a severance of service connection case, 
there must have been an error in the adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome, i.e., whether, based on the current evidence of record, 
a grant of service connection would be clearly and unmistakably 
erroneous.  Stallworth; Allen.

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
latest address of record of the contemplated action and furnished 
detailed reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d).  In this 
matter the Veteran was issued a proposed severance rating in May 
2007 with notice provided the same month.  Service connection was 
then severed in a December 2007 rating more than 60 days later.  
Thus the evidence reflects that the procedure regarding severance 
was properly followed, and the Veteran is not alleging otherwise.  
The question now turns to whether the severance itself was 
proper.  

The history of this case reflects that service connection was 
granted for PTSD by a December 2006 rating.  The rating noted the 
service department records failed to show evidence of an 
individual or unit award that would depict direct involvement 
against enemy forces.  However the Veteran was noted to have 
served with the 3rd Bn 18th Artillery at Camp Radcliff at Ank Khe 
Vietnam.  He was noted to report being subjected to numerous 
attacks by enemy forces.  He also reported having witnessed 
injury or death of numerous personnel and being present when a 
Howitzer blew up and killed members.  He also reported of an 
incident when a U.S. helicopter fired on him by mistake.  His 
private records were noted to show he has PTSD that an examiner 
related to service in Vietnam when he experienced numerous 
episodes of incoming rounds and also reported an incident when a 
truck he was riding in struck a land mine and he injured his leg.  
He also was noted to report an ambush where the leader was 
injured.  

Among the evidence reviewed by the RO at the time of the December 
2006 rating were service department records that include 
personnel records showing that the Veteran was assigned to C Btry 
18th Arty with a MOS as ammo handler from January 26, 1966, to 
February 2, 1967, spending 12 months in Vietnam.  He is shown to 
have participated in the Vietnam Offensive.  He was awarded the 
Parachute Badge, Vietnam Service Medal and National Defense 
Service Medal.  On February 2, 1967, he was transferred to Walter 
Reed Clinic in Washington DC at the "MHC."  A penciled in 
notation indicated that the treatment was for malaria and he was 
treated until March 2, 1967.  

The Veteran's stressor statements from March 2006 and September 
2006, which were considered by the RO in December 2006, stated 
that his base was subjected to numerous incoming enemy attacks.  
He also alleged witnessing death and injury to fellow servicemen.  
He also reported having been on many trips to the Cambodian 
border and be ambushed.  He also said a vehicle he was in 
accidentally drove into a rice paddy and he jumped out before it 
overturned.  He indicted many soldiers would step on landmines 
and be blown up.  He also reported being fired on by a U.S. 
helicopter by mistake.  He said one time a Howitzer blew up and 
two members of his unit were killed.  

The medical evidence considered by the RO in its December 2006 
grant of service connection included a February 2006 private 
psychiatric evaluation reflecting PTSD symptoms such as 
nightmares, flashback, panic attacks, startle response, intrusive 
thoughts etc.  His stressors included experiencing much incoming 
from the enemy, and also being in a truck explosion that injured 
his left leg.  He was also noted to have witnessed injuries and 
deaths of fellow soldiers.  He also was noted to have acquired 
malaria in Vietnam.  He also was reportedly involved in an ambush 
where the chief of the squad was injured and in a jeep explosion 
that killed some of his buddies.  Based on the symptoms and 
stressors, the examiner diagnosed PTSD.  

Also considered in its December 2006 grant was the report of the 
September 2006 VA examination which also noted PTSD symptoms, 
such as those reported above and test results which were 
consistent with PTSD.  His MOS as ammo handler and truck driver 
were noted.  In addition, his DD Form 214 shows that he served as 
an artilleryman.  The stressors were reported as combat 
experience and noted to include being blown up in a truck in 
October or November of 1966 when running over a land mine near 
Cambodian border, the friendlyfire attack by a U.S. helicopter.  
He also reported a post service stressor of gunshot wound but 
denied memory of the event and did not relate any symptoms to his 
event.  

Other records before the RO when it granted service connection 
for PTSD were private records from January 2006 and March 2006 
which related stressors that included the same stressors as 
reported above, but also included being subjected to incoming 
fire and being shot at.  He also related an incident of his camp 
being infiltrated by enemy soldiers.  He also reported his 
buddies being mortared and killed.  

The Veteran also submitted an exhibit in March 2006 which appears 
to be a photocopy of a report from USCRUR showing that he was 
assigned to the 536th Ord Co redesignated as the 178th 
Maintenance Co with this unit in Anh Khe.  Ops report, lessons 
learned revealed an attack against Camp Radcliff in February 1966 
and again in April 1966.

The RO is noted to have obtained further stressor verification 
that was reviewed in a deferred rating of November 2006.  Of 
significance were records showing that the Veteran's unit was 
deployed to Anh Khe Airbase as noted in an April 1966 report, and 
that on April 20, 1966 the Anh Khe Airbase was attacked by VC in 
the airfield with satchel charges, inflicting light damage.  

In regards to the stressors surrounding individuals from the 
Veteran's unit allegedly killed, the evidence obtained from 
USCRUR revealed that there were 3 individuals from the Veteran's 
unit, of 18th Artillery Regiment, 3rd battalion, C battery, who 
were killed in action in Vietnam on July 2, 1967, June 24, 1967 
and May 8, 1970, all after the Veteran had already returned to 
the United States.  The records also showed that an individual 
from a different battery, A Battery, but otherwise from the same 
regiment was accidentally killed via "accidental self 
destruction" in Vietnam on July 7, 1966 at the same time the 
Veteran was in Vietnam.  It is noted that the Veteran did not 
cite any accidental deaths of that nature among his claimed 
stressors.  Another individual also from a different battery, B 
Battery, otherwise from the same regimen was killed in action on 
September 23, 1966 in Vietnam during the same time period the 
Veteran was there.  

Based on this, the RO concluded that the only individuals from 
the Veteran's battery killed in action were killed after the 
Veteran's return to the United States.  

Based on the findings from the stressor verification that 
included the confirmation of an attack on the Ank Khe Airbase by 
the VC in April 1966, the RO conceded combat stressors in a 
deferred rating in November 2006.  The RO did note that the 
casualty records failed to confirm any casualties in the 
Veteran's unit during his tour in Vietnam, but nevertheless 
conceded combat.  

Thereafter the RO in the previously mentioned December 2006 
rating decision granted service connection for PTSD with the 
reasons and bases previously described, to include various 
stressors, which not only included his witnessing numerous 
deaths, but also being subjected to attacks by enemy forces.

Subsequently the RO determined that the December 2006 rating 
granting service connection for PTSD was CUE and in December 
2007, effectuated severance of service connection which had been 
proposed in the May 2007 proposed rating.  The CUE was determined 
to be present based on the RO's finding that the stressors 
supporting a diagnosis of PTSD had been conceded in error.  
Specifically, the deaths of the Veteran's fellow service members 
which he had claimed to have witnessed, had initially been 
accepted as having occurred during his time in Vietnam.  The 
evidence was noted to have shown these deaths had taken place 
after he had left Vietnam.  Thus the RO determined that the 
stressors surrounding the deaths of fellow servicemen were 
conceded in error.  

The RO also stated that the evidence obtained from the service 
department surrounding the attack on Anh Khe on April 20, 1966 
showed that an estimated 15 Vietcong had penetrated the Anh Khe 
airbase and inflicted light aircraft damage with satchel charges 
without casualties or injuries reported.  The RO also noted that 
there were no mental health or PTSD symptoms reported in the 
service treatment records.  

Thus the RO severed service connection for PTSD based on its 
finding that it had erroneously conceded the stressors supporting 
a diagnosis of PTSD, and determined that this was CUE.

Based on a review of the above evidence, the Board finds that the 
RO improperly severed service connection for PTSD.  While the 
stressors based on the claimed deaths of individuals from the 
Veteran's unit do appear to have been erroneously conceded, the 
attack on the Anh Khe Airbase on April 20, 1966, is verified by 
official sources and thus appears to support the Veteran's other 
claimed stressors involving attacks on the airbase he was 
stationed on (also referred by him in the records as episodes of 
attacks or incoming rounds by enemy forces).  

The RO in its decision to sever service connection acknowledges 
that this airbase attack is confirmed but chose to discount the 
severity of it, by stating that it only caused light aircraft 
damage and no casualties.  In doing so, the RO appears to have 
reweighed the previously considered evidence in opting to sever 
service connection for PTSD, which is impermissible.  See Damrel, 
supra.  The Board finds that the error in this instance (which 
appears to be based on weight of the evidence) is not an 
undebatable one, and not of the sort that would have manifestly 
changed the outcome of the prior determination that granted 
service connection.  

Even though the RO's December 2006 decision erroneously conceded 
the stressors based on those killed in action, the RO also based 
the grant of service connection based at least in part on the 
confirmed stressor of the April 1966 attack on Anh Khe Airbase, 
and also noted the Veteran's confirmed MOS of ammo handler in 
weighing the credibility of the stressors.  The diagnoses of PTSD 
made in the medical evidence before the RO at that time included 
the stressor of being subjected to incoming attacks, which is 
supported by the official documentation of the airbase attack.  
Thus it can be reasonably construed that service connection for 
PTSD could have been granted solely on the basis of the confirmed 
attack on Anh Khe where the Veteran was stationed during his 
Vietnam service between January 1966 and February 1967.

Thus, after a careful review of the record, the Board finds that 
VA has not met the high evidentiary burden of showing clear and 
unmistakable error, and thus the severance of service connection 
for PTSD was improper.  Accordingly service connection for PTSD 
is restored.

III.  Rating in Excess of 30 percent for PTSD from December 2, 
2005, to March 1, 2008

The RO declined to grant a rating in excess of 30 percent 
disabling for PTSD from December 2, 2005, to March 1, 2008 after 
it severed service connection effective March 1, 2008.  See 
38 C.F.R. § 3.400(o)(1) (A retroactive increase or additional 
benefit will not be awarded after basic entitlement has been 
terminated such as by severance.)  Having restored service 
connection for PTSD, the Board may now consider the limited issue 
of entitlement to a rating in excess of 30 percent disabling for 
PTSD for the time period from December 2, 2005, to March 1, 2008, 
the date of severance.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. § 
4.1 requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work. 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  A decision of the Court has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  In this case, the appeal 
is limited to the period from December 2, 2005, to March 1, 2008.  

PTSD is both rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Codes 9411.  38 C.F.R. § 4.130 (2009).  A 
30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self- care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9403.  A 50 percent 
rating is assigned under when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation, is warranted for the following symptoms:  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores 
of 61 to 70 are indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
of 51-60 involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job). Id.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school). Id.  Scores of 21-30 indicate that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular rating.  
The Court stated that the analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  The Court also found it appropriate to consider 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.

Among the pertinent evidence is a February 2006 private 
psychiatric report which noted PTSD symptoms of nightmares 2-3 
times a week, waking in a panic and sweats for 15-20 minutes.  He 
had flashbacks 2-3 times a month and panic attacks 6-7 times a 
month, lasting 5-10 minutes.  He averaged 4 hours of sleep per 
night.  He had intrusive thoughts, startled easily, was 
hypervigilant and could not tolerate anyone behind him.  He 
socialized infrequently with his family and few friends.  He had 
severely impaired memory and could not remember what he reads.  
His working memory was 75 percent impaired.  He had anger, 
sadness and fear come up on him without knowledge of why about 50 
percent of the time, indicating a dysfunctional prefrontal 
cortex.  He heard his name, house noises and cars driving up 2-5 
times a week.  He saw shadows from the corner of his eye about 
once a week.  These hallucinations occurred when nobody was 
around.  He reported feeling depressed 50 percent of the time 
with little energy and little interest in things.  He had crying 
spells about 25 percent of the time and agitates easily.  He felt 
helpless at times.  Because of his PTSD, he was moderately 
compromised in his ability to sustain social relationships and 
was unable to sustain work relationships.  Therefore this 
evaluator considered him permanently and totally disabled and 
unemployable.  No GAF score was reported in this report.  

Other private treatment records from 2006 include a January 2006 
record that diagnosed PTSD and Major Depression and assigned a 
GAF score of 30.  His symptoms list included the following that 
he reported taking place about 50 percent of the time: anger, 
sadness and fear out of the blue, feeling angry and hopeless, 
racing thoughts and jumping thoughts.  He said he never felt 
suicidal.  He had audio hallucinations of cars driving and 
hearing his name 2-5 times a week and saw shadows about once a 
week.  He endorsed panic attacks 6-7 times a month, nightmares 2-
3 times a week, wakes in a panic for 15-20 minutes, had night 
sweats 2-3 times a week and flashbacks 2-3 times a month..  He 
endorsed hypervigilance, startle response and intrusive thoughts.  
He tolerated nobody behind him.  He socialized rarely with 
friends and family and had memory problems including room to room 
misplacing and forgetting what he is told.  

In March 2006 his GAF was reportedly 35, and symptoms were 
similar to those in January 2006, but his intrusive thoughts had 
decreased.  Also decreased were incidents of anger out of the 
blue, energy level, feeling angry, helpless and hopeless which 
now took place only about 25 percent of the time.   He slept 6 
hours a night with nightmares around twice a week.  Panic attacks 
and night sweats went down to about twice a month.  In May 2006 
his GAF was 40 and panic attacks and nightmares were about 4 
times a month.  He slept 6-7 hours with night sweats about once 
or twice a week.  He continued with intrusive thoughts.  Symptoms 
checklist showed that he had the following approximately 25 
percent of the time; with helpless, hopeless feeling, suicidal 
ideations, mood swings, racing or jumping thoughts or crying 
spells.  Roughly 50 percent of the time he had fear, anger and 
sadness out of the blue, depressed and energy level issues.  His 
hallucinations continued to be about 2-5 times a week and 
continued to be auditory and visual of the same nature as 
previously reported.  

On the other hand, VA records from 2006 were suggestive of more 
moderate symptomatology, including those reflected in the GAF 
scores.  These included a treatment record for PTSD in February 
2006 with primary complaints that included frequent nightmares, 
hypervigilance, detachment from surroundings, and poor sleep for 
many years.  He was diagnosed with anxiety disorder, rule out 
PTSD.  In March 2006 he attended orientation for psychotherapy, 
again with similar symptoms reported, as well as social 
isolation, paranoia and audio/visual hallucinations.  Mental 
status examination showed appropriate behavior, normal speech and 
anxious mood.  He had paranoid fears of being harmed and had 
auditory and visual hallucinations.  He denied suicidal or 
homicidal ideations.  He had normal alert cognition and normal 
insight and judgment.  Following testing and examination he was 
assessed with PTSD.  His GAF was 55.  

He continued to have a GAF score of 55 shown in subsequent VA 
records from June 2006 through October 2006, with the records 
from June 2006 and September 2006 showing that he was doing 
fairly well, but was still having hallucinations, nightmares and 
flashbacks.  He was also depressed and irritable.  In September 
2006 his sleeping improved, as did his nightmares and flashbacks.  
Mental status examination revealed he was oriented times 3 with 
no evidence of thought disorder, hallucinations or 
homicidal/suicidal thoughts.  Records from October 2006 focused 
on assisting him with attempts to quit smoking.  His GAF remained 
at 55.

The report of a September 2006 VA examination noted the Veteran 
had PTSD symptoms for years, with symptoms including nightmares 
2-3 times a week, anger, detachment.  He stated that while on 
prescriptions he will venture out a bit.  He was always on guard 
and kept hearing his name called.  He had sleep difficulties but 
was now getting some solid sleep on medications.  He was 
concerned with sleeping more than he should because he was trying 
to help care for his stepfather.  His medical history was noted 
to include treatment for PTSD with medications.  He had not yet 
started any therapy.  The treatment was effective, as he slept 
better and was slower to anger but still gets angry.  Nightmares 
continued.  He had a legal history of multiple DUI's and assault.  
Socially he never married but had a friend who sometimes stayed 
with him.  He had one daughter who he had a good relationship 
with.  He was unable to make or keep friends and did not like 
being around people a lot.  He denied hobbies, citing problems 
with both hands.  He watched TV or read.  He was noted to be a 
recovering addict.  He also had remote history of suicide attempt 
in 1980 but in recent years only had suicidal thoughts once or 
twice.  He had a violent temper, but tried to walk away before 
violence occurs.  Examination revealed he was clean, 
appropriately dressed, with unremarkable speech.  He was 
cooperative, with normal affect and good mood.  There were no 
homicidal ideations, and suicidal ideations were only once or 
twice the past couple years.  He was able to maintain hygiene and 
had no problems with activities of daily living.  He shopped at 
times when there were fewer people around.  He had memory 
problems but kept up with his medication.  He tended to go into 
the house and forget what he went in to get.  

Occupationally he had not worked since 1998, when he had injured 
his arm working as a meat cutter.  He had been there five years 
and sometimes had trouble getting along with coworkers.  He was 
fired after injuring his hand.  He had a remote history of 
frequent firings from previously jobs, and indicated he quit 
sometimes to drink.  Prior to working the butcher job, he worked 
18 years at the same job.  The assessment was PTSD and alcohol 
and cocaine abuse in partial remission.  His GAF was 55.  His 
symptoms caused social isolation and limited activities. 

Private records from August 2006, November 2006 and February 2007 
revealed his GAF was repeatedly listed as 45.  His symptoms 
checklist repeatedly appeared to show similar symptoms and 
frequencies as reported in May 2006.  He continued to rarely to 
never socialize, continued to have hypervigilance and startle 
responses.  The nature and frequency of his hallucinations was 
essentially unchanged until November 2006.  He continued to be 
rarely to never suicidal.  His anger was noted to have increased 
in November 2006, panic attacks were up to 6 times a week and 
hallucinations were increased to daily.  His sleep decreased to 
3-5 hours a day.  

Based on a review of the foregoing, the Board finds that the 
evidence supports a 50 percent rating for the Veteran's PTSD 
symptoms for the period from December 2, 2005, to March 1, 2008.  
The evidence as set forth above is shown to result in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: nightmares a few times a 
week, hallucinations, panic attacks fluctuating from twice a 
month to 6-7 times a month, irritability and anger, 
hypervigilance, startle response and intrusive thoughts.  Such 
symptoms are manifested in the VA and private treatment records 
as well as the most recent VA examination that had been done in 
September 2006.  These symptoms shown to result in difficulty in 
establishing and maintaining effective work and social 
relationships.  He is noted to be relatively isolated, and 
socializes infrequently, and has continued problems with anger, 
depressive thoughts and nightmares, despite treatment.  

The evidence however does not reflect that a rating in excess of 
50 percent disabling is warranted for that period between 
December 2, 2005, and March 1, 2008.  Overall, he is shown to be 
properly oriented, with appropriate hygiene and behavior, normal 
speech and adequate insight and judgment.  While moderately 
compromised in social relationships (as noted in the February 
2006 private report), he is noted to have good relationships with 
family members and did sometimes socialize infrequently.  He was 
noted in the September 2006 VA examination to have a friend who 
sometimes stayed with him.  His GAF scores in the September 2006 
VA examination report and other VA records consistently were 55, 
which reflects moderate symptoms.  

While there is a major difference between the moderate GAF scores 
of 55 shown in the VA records, and the significantly lower GAF 
scores ranging between 30 and 45 in the private records 
(including around the same time period he was being assigned a 55 
by the VA), the symptoms shown in the records, and discussed 
above are not consistent with the severity of the lower GAF 
scores assigned by the private doctors.  While he did report 
hallucinations in the private records, these were noted to take 
place when home alone and he was not shown to otherwise have 
problems with active hallucinations when been seen by medical 
evaluators.  He otherwise did not exhibit evidence of a psychosis 
or other thought disorder.  His insight and judgment remained 
intact and he was not shown to be actively homicidal or suicidal.  

In regards to the private evaluation of February 2006 which 
described him as unemployable, this same report only described 
his disability as only moderately impacting his ability to 
maintain his social relationships.  Other evidence suggests that 
he became unemployable following a work injury, rather than PTSD, 
and reflect his symptoms to be only moderately disabling.

In sum, the evidence does not reflect that the Veteran's PTSD for 
the period between December 2, 2005, and March 1, 2008 causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Accordingly for the period from December 2, 
2005, to March 1, 2008, a 50 percent rating, but no more, for 
PTSD is warranted.

IV.  Reduction of Nephropathy Rating

The Veteran is challenging the reduction of the disability rating 
assigned for diabetic nephropathy from 30 percent disabling to 
noncompensable.  When reduction of a rating assigned to a service 
connection disability is considered warranted, a rating proposing 
such reduction will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his latest address 
of record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the presentation 
of additional evidence to show that the rating should be 
maintained  38 C.F.R. § 3.105(e).  Here the reduction was carried 
out in a December 2007 rating decision, more than 60 days after a 
May 2007 rating proposed such reduction, and provided notice to 
the Veteran the same month.  In this matter the evidence reflects 
that the procedure regarding reductions was properly followed, 
and the Veteran is not alleging otherwise.  The question now 
turns to whether the reduction itself was proper.  

In cases where a Veteran's protected rating is reduced, the Board 
must determine whether the reduction was proper, and not phrase 
the issue in terms of whether the Veteran was entitled to an 
increased rating.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-
80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991) ("This is a rating reduction case, not a rating increase 
case.").

A condition that has been assigned a rating for five years or 
more is considered stable, and the rating may not be reduced on 
any one examination, unless all the evidence of record 
establishes that a claimant's condition has undergone sustained 
material improvement. 38 C.F.R. § 3.344.

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 
Vet. App. 277, 281-282 (1992).  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 
4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 
4.3.

The Veteran's diabetic nephropathy had been evaluated 30 percent 
disabling under Diagnostic Codes 7913 and 7541 for diabetes and 
kidney pathology.  Under Note (1) of Diagnostic Code 7913 (for 
diabetes): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).  Under Diagnostic 
Code 7541 for renal involvement in diabetes mellitus, this is 
rated as renal dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 
7541 (2009).

Renal dysfunction manifested by albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent rating. 38 
C.F.R. § 4.115a (2009).  

Under Diagnostic Code 7101, a 10 percent rating is warranted for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control. 38 C.F.R. 
§ 4.104 (2009).

The Court has stated that both decisions by the RO and by the 
Board that do not apply the provisions of 38 C.F.R. § 3.344, when 
applicable, are void ab initio (i.e., at their inception).  
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993). 

By way of history, service connection for diabetic nephropathy 
and the initial 30 percent rating was granted in November 2003, 
with the effective date for this evaluation granted as of October 
30, 2001, the date the Veteran filed a claim for entitlement to 
service connection for diabetes and its residuals.  The initial 
30 percent rating was based on the findings from the June 2002 VA 
examination for diabetes which included evaluation with 
diagnostic tests positive for albumin, urinary sediment and 
creatinine.  The diagnoses included type II diabetes with 
diabetic nephropathy (microalbumin).  This examination also 
diagnosed hypertension, but contained an opinion stating that the 
diabetes did not cause his hypertension.  Subsequent to this 
examination, a diagnosis of proteinurea was noted to be present 
in a March 2003 clinical record.  

Thereafter, the medical records subsequent to the July 2002 VA 
examination and March 2003 record do not provide any clear 
findings pertaining to the Veteran's nephropathy.  While lab 
tests were repeatedly taken, with results discussed with the 
Veteran including in November 2005, February 2006 and March 2006, 
there was no meaningful discussion or interpretation of the 
results in a manner pertinent to the diabetic nephropathy.  

There is also no evidence to suggest that the Veteran was ever 
rescheduled for a VA examination of his diabetic nephropathy 
after the June 2002 VA examination and prior to the May 2007 
rating that proposed reduction of the nephropathy or the December 
2007 rating, which reduced the rating to noncompensable effective 
August 1, 2008.  

The basis for the reduction is not shown to be based on any 
evidence per-se, but was premised on the RO's finding that the 
initial grant of the 30 percent rating had been based on using 
the nonservice-connected hypertension to elevate the evaluation 
of the nephropathy to 30 percent disabling under Diagnostic Codes 
7913-7541.  However the RO also stated that there was not CUE 
committed in the November 2003 rating when it granted the initial 
30 percent rating.  This was because at the time of such rating, 
it was the policy of the rating group to elevate the evaluation 
to 30 percent disabling for nephropathy if hypertension is 
diagnosed.  A later review was noted to restrict the assignment 
of a 30 percent rating for nephropathy only to cases where the 
hypertension was determined to be related to service.  

The Board finds that in this instance, reduction of the Veteran's 
nephritis was improper.  The 30 percent rating is noted to have 
been in effect since October 2001, and thus was in effect more 
than five years at the time of the December 2007 reduction.  
There was no examination ever scheduled or conducted prior to 
this reduction, as is mandated by the VA regulations pertaining 
to ratings that have been in effect for five or more years.  38 
CFR § 3.344.  

The reasoning behind the reduction that the law does not allow 
consideration of nonservice connected hypertension in evaluating 
the severity of the service-connected nephritis is immaterial in 
this instance where the RO concedes that to do so did not rise to 
the level of CUE.  Such reasoning does not discharge the RO of 
its obligation to provide the Veteran with a VA examination with 
the same degree of thoroughness that the examination used to 
grant the initial rating was based.  The Board notes that there 
are alternate means for a 30 percent rating to be assigned for 
nephritis besides the presence of hypertension under the criteria 
for renal dysfunction, and the rating reduction was effectuated 
without scheduling an examination to address whether such 
entitlement could be warranted under the alternative to 
hypertension (i.e. whether there was evidence of transient or 
slight edema or constant albuminuria or recurring albuminuria 
with hyaline and casts or red blood cells).  

The available evidence that is of record since the 30 percent 
rating was granted in the original November 2003 is also shown to 
not be adequate for the purposes of considering what the 
appropriate rating for the nephropathy should be.  The available 
laboratory results are not interpreted in a manner that could be 
meaningfully applied to the applicable rating criteria.  Thus the 
evidence cannot be said to have established sustained material 
improvement of this condition.  

Since the rating decision that accomplished the reduction of the 
30 percent evaluation for the Veteran's nephropathy did not 
address the provisions of 38 C.F.R. § 3.344, as it applies for 
ratings in effect for 5 or more years, the reduction is void.  
Moreover, the service-connected nephropathy is not shown to be a 
condition that would be subject to more than temporary 
improvement.  Accordingly, as the reduction was not proper under 
the law and the 30 percent evaluation must be fully restored 
effective on March 1, 2008.  See Hayes, 9 Vet. App. at 73 
(improper reduction reinstated effective date of reduction).


ORDER

Severance of service connection not being proper, service 
connection for PTSD is restored.

An evaluation of 50 percent for PTSD is granted, from December 2, 
2005, to March 1, 2008 subject to the laws and regulations 
governing the award of monetary benefits.

Reduction of a 30 percent evaluation for the service-connected 
diabetic nephropathy was not proper, and restoration of the 
benefit is granted, effective March 1, 2008, subject to the laws 
and regulations governing the payment of monetary benefits.

REMAND

As discussed above, in a December 2006 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective October 30, 2001.  In February 2007, the 
Veteran filed a Notice of Disagreement (NOD), challenging the 
initial evaluation.  As discussed above, the RO subsequently 
severed service connection.  Thus, it is not surprising that, to 
date, the RO has not issued the Veteran a Statement of the Case 
(SOC) with respect to this claim.  In light of the determination 
restoring service connection, this issue is thus before the 
Board.  Further, given that a pending PTSD claim is inextricably 
intertwined with the Veteran's TDIU claim, further development on 
this claim, to include a contemporaneous VA psychiatric 
examination, to adjudicate the TDIU issue.

Further, having restored service connection for PTSD, increased 
the evaluation for that condition to 50 percent, and restored the 
30 percent rating for the diabetic nephropathy, the Board finds 
that such actions could significantly affect the claim for 
entitlement to TDIU.  Further development of this matter is 
necessary for the RO to properly adjudicate the current effects 
of his service connected disabilities on his ability to obtain 
and maintain gainful employment.  

Of note, he has not had evaluations of his diabetic condition and 
the various service-connected complications since 2002, and his 
PTSD has not been evaluated since 2006.  Thus a current 
evaluation of all his service connected disabilities and their 
impact on his ability to obtain and maintain employment is 
needed.  Additionally an attempt should be made to obtain any 
additional treatment records pertaining to his service connected 
disabilities, as the most recent VA records are from 2006 and 
most recent private records are from 2007.  On remand, the RO 
must associate any pertinent, outstanding records with the claims 
folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrangements should be made to obtain any 
additional VA treatment records for the 
Veteran, dated since November 2006 and 
private treatment records since March 2007.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
extent of all service-connected physical 
disabilities from which the Veteran is now 
suffering there from, and to specifically 
provide an opinion as to the occupational 
impact of the Veteran's service-connected 
disabilities, currently shown to be Type II 
diabetes mellitus, peripheral vascular 
disease left lower extremity, peripheral 
vascular disease right lower extremity, 
coronary artery disease, and nephropathy 
associated with diabetes mellitus.  The 
claims file must be made available and 
reviewed by the examiner.  All necessary 
tests and studies should be conducted.  The 
examiner should render an opinion as to 
whether the Veteran's service-connected 
disabilities prevent the Veteran from being 
gainfully employed.  The examiner should 
clearly outline the rationale for any opinion 
expressed and all clinical findings should be 
reported in detail and set forth in a legible 
report.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should report all pertinent findings and 
estimate the Veteran's Global Assessment of 
Functional (GAF) Scale score.  The examiner 
must also indicate the extent to which the 
Veteran's PTSD impairs his ability to secure 
or follow a substantially gainful occupation.  
The examiner should set forth a complete 
rationale for all findings and conclusions in 
a legible report.

4.  After completion of the above, and after 
any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the Veteran's claim for a TDIU.  
If a TDIU is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided appropriate time to respond before 
returning the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


